Exhibit 99.1 Press Release Press Release Source: Hyperdynamics Corporation Hyperdynamics Announces $4 Million Registered Direct Common Stock Offering Monday May 12, 8:35 am ET HOUSTON(BUSINESS WIRE)Hyperdynamics Corporation (AMEX:HDY - News) today announced that it has agreed to sell 2,424,243 shares of the Company’s Common stock in a registered offering for a per share purchase price of $1.65 and warrants to purchase up to for 2,424,243 shares of the Company’s common stock with an exercise price of $3.27 and a term of exercise of 7 years. The financing was placed with two affiliated institutional investors with a focus on developing E&P companies, resulting in gross proceeds of approximately $4 million. C.K.
